Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS 
	In claim 1 at line 8, “of measured parameter,” was changed to – of measured parameters, --.
	In claim 10, at line 2, 
“the historical data comprises” was changed to 
– the historical data comprise --.
	In claim 13 at line 2, “controls” was changed to – control --.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152